DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Double Patenting Rejection, see p.7, filed on 2 March 2021 have been fully considered and are persuasive.  The previous Double Patenting Rejection is withdrawn after independent Claim 1/10/19 being amended.
Applicant’s arguments, see p.7-12, filed on 2 March 2021, with respect to the rejection(s) of Claim(s) 1/10/19 and their dependent claims under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/10/19 is/are now rejected under 35 USC §103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1), Deichmann et al. (US 2014/0186794 A1) and Oota et al. (US 2010/0253773 A1). See detailed rejections below.


Claim Objections
Claims 10 and 19-20 are objected to because of the following informalities:
Claims 10 and 19 recite … cycle between … in which the one or more sensors receive visible light information and … during which the one or more sensors receive near-IR light information and captures … (lines 11-15).  Suggest using the similar phrase in the underlined portion of the claim.
Claim 20 recites wherein the one or more processors are configured to cycle between scanning in the first visible light modality the second infrared modality, and a third modality, wherein the third modality is a penetrative modality or non-penetrative modality.  Suggest adding “,” before “the second infrared modality”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first and second modalities" in line 16.
24 recites the limitation “the first visible light modality and the second infrared modality” in line 2.
There is insufficient antecedent basis for these limitations in the claim.
Claims 11-18 and 24-25 are rejected due to their dependency on Claim 10.
Claims 23-25 recite within 200 ms.  The term “ms” is not clear whether it is million second, microsecond or millisecond.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1),  Deichmann et al. (US 2014/0186794 A1) and Oota et al. (US 2010/0253773 A1).
Regarding Claim 1, Liang discloses an intraoral scanning system ([0126]: OCT imaging system), comprising: 
a hand-held wand (Fig.16 and [0141]: hand-held imaging apparatus 100 having an integrated display 112. Display 112 could be, for example, a liquid crystal (LC) or organic light emitting diode (OLED) display that is coupled to handle 102 as shown) configured to operate with one or more sensors (Fig.15A-C and [0135]: sensor 68) to detect near infrared ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation) and visible light ([0121]: Light source 12 may be any suitable color, including blue, white, or red, for example); 
a sleeve ([0135]: An oral imaging probe 104 attaches to handle 102 and may act merely as a cover or, in other embodiments, field lens 22 and turning mirror 46 in proper positioning for tooth imaging) configured to be placed over a distal end of the hand-held wand (Fig.16: notice the oral imaging probe 104) having a window at a distal end region (Fig.15A-C: notice the light can go through the probe 104. Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to include a transparent window in order to let light through while keeping the len 22 and mirror 46 clean); and 
one or more processors operably connected (Fig.15A-C) to the hand-held wand ([0135]: Control circuitry and/or computer system 110), the one or more processors configured to: 
receive visible light information and near infrared information from the one or more sensors (Fig.15A-C: notice the computer 110 receives input from sensor 68) and capture one or more two-dimensional (2D) images of an internal region of the subject's teeth from the infrared information ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation and [0030]: While OCT solutions, such as those described above, can provide very detailed imaging of structure beneath the surface of a tooth); 
determine surface information from the visible light information (Fig.15A-B and [0038]: obtaining at least one area image of the tooth surface) 
output the one or more 2D images of the internal region of the subject's teeth (Fig.20 and [0149]: In one embodiment, as shown in FIG. 20, 2-dimensional area images and OCT images appear simultaneously on a display 142) .
Liang fails to disclose generate a three-dimensional (3D) surface model of a subject's teeth using the surface information and output the 3D surface model of the subject's teeth.
However Durbin discloses The use of scanners to determine the surface contour of objects by non-contact optical methods has become increasingly important in many applications including the in vivo scanning of dental structures to create a 3D model ([0002]). 3D information comprises more detail than 2D information. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Durbin into that of Liang and to replace a 2D image as taught by Liang with a 3D image and to generate a three-dimensional (3D) surface model of a subject's teeth using the surface information and to output the 3D surface model of the subject's teeth in order to provide a more intuitive way for an operator to specify the portion of tooth that is to be imaged using OCT in the diagnosis and treatment planning process for dental malocclusions ([0032]).
Liang teaches capturing depth information via near-infrared light ([0130]).  But Liang modified by Durbin does not explicitly disclose detecting infrared light by one or more sensors. 
 3D guiding system may comprise one or more light sources such as a probe light source for the 3D scanner ... The probe light source and/or the signal light source may emit light in the ultraviolet range, in the visible range and/or in the infrared range ([0157]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Deichmann into that of Liang modified by Durbin and to include infrared light into the intraoral scanner system in order to provide a variety of light source for best oral scanning result.
Liang as modified fails to disclose cycle between scanning in a first visible light modality in which the one or more sensors receive visible light information, and a second infrared modality in which infrared information is received by the one or more sensors to capture one or more two-dimensional (2D) images of an internal region of the subject's teeth from the infrared information, wherein the one or more processors cycles rapidly between the first modality and the second modality so that approximately the same region of a tooth is scanned in both the first and second modalities.
However Oota, in the same field of endeavor, discloses cycling between two light sources had been known to a POSITA before the effective filing date of the claimed invention ([0071]: Subsequently, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up).  Oota further discloses quickly switch the wavelengths of light of the light irradiated from the light irradiated from the light projecting unit 10A ([0123]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oota into that of Liang as modified and to cycle between scanning in a first visible light modality in which the one or more sensors receive visible light information, and a second infrared modality in which infrared information is received by the one or more sensors to capture one or more two-dimensional (2D) images of an internal region of the subject's teeth from the infrared information, wherein the one or more processors cycles rapidly between the first modality and the second modality so that approximately the same region of a tooth is scanned in both the first and second modalities in order to reduce the time to generate an accurate 3D surface model and reduce patient’s tension caused the generation procedure. 

Regarding Claim 3, Liang discloses comprising a near-infrared (near-IR) light source ([0125]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation ([0130]) and to obtain high resolution, cross-sectional tomographic images of internal microstructures of the tooth and other tissue that cannot be obtained using conventional imaging techniques). 
 
Regarding Claim 8, Liang as modified discloses wherein the sleeve is configured for operating with both an infrared light source and a visible light light source (Liang Fig.13B and Fig.15A-C and [0135]: sensor 68 and [0121] and [0130] and 1 is incorporated herein.

Regarding Claim 9, Liang discloses wherein the one or more processors are configured to receive infrared information that is near-infrared light information ([0130]).

Regarding Claim 20, Liang discloses it may be beneficial to apply light from multiple incident light sources 12 for obtaining multiple images ([0171]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang and to add a third modality to include the limitation of wherein the one or more processors are configured to cycle between scanning in the first visible light modality the second infrared modality, and a third modality, wherein the third modality is a penetrative modality or non-penetrative modality in order to obtain images from more different angles or light conditions therefore improve 3D model accuracy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1) and Deichmann et al. (US 2014/0186794 A1) and Oota et al. (US 2010/0253773 A1) as applied to Claim 1 above, and further in view of 3Shape TRIOS 3 (“Insane speed-scanning with 3Shape TRIOS 3 intraoral scanner”, downloaded @ , available online on 18 Sept 2015).
Regarding Claim 5, Liang discloses wherein the sleeve is configured to make ([0135]: An oral imaging probe 104 attaches to handle 102). 
Liang as modified does not explicitly disclose the contact is an electrical contact and the wand provides power to one or more light sources on the sleeve. However “3Shape TRIOS 3” discloses the sleeve is an attachment without power (p.2 screen shot at 0:35 minute). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of "3Shape TRIOS 3" into that of Liang as modified and to configure the sleeve to make electrical contact with the wand so that the wand provides power to one or more light sources on the sleeve in order to make the scanner working.

Claims 10, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1) and Oota et al. (US 2010/0253773 A1).
Regarding Claim 10, Liang discloses an intraoral scanning system ([0126]: OCT imaging system), comprising: 
a hand-held wand (Fig.16 and [0141]: hand-held imaging apparatus 100 having an integrated display 112. Display 112 could be, for example, a liquid crystal (LC) or organic light emitting diode (OLED) display that is coupled to handle 102 as shown) comprising one or more sensors (Fig.15A-C and [0135]: sensor 68.  [0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation) configured to operate in a plurality of imaging modes, including a near-infrared (near-IR) imaging mode ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation) and a visible light imaging mode ([0121]: Light source 12 may be any suitable color, including blue, white, or red, for example); 
a sleeve ([0135]: An oral imaging probe 104 attaches to handle 102 and may act merely as a cover or, in other embodiments, field lens 22 and turning mirror 46 in proper positioning for tooth imaging) configured to be placed on a distal end of the hand-held wand (Fig.16: notice the oral imaging probe 104); and 
one or more processors operably connected (Fig.15A-C) to the hand-held wand ([0135]: Control circuitry and/or computer system 110), the one or more processors configured to: 
receive visible light information during a visible light imaging mode and near-IR light information during a near-IR imaging mode (Fig.15A-C: notice the computer 110 receives input from sensor 68) and to capture one or more two-dimensional (2D) images of an internal region of the subject's teeth from the near-IR light information ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation and [0030]: While OCT solutions, such as those described above, can provide very detailed imaging of structure beneath the surface of a tooth); 
determine, in real time, surface information from the visible light information (Fig.15A-B and [0038]: obtaining at least one area image of the tooth surface) 
output the one or more 2D images of the internal region of the subject's teeth (Fig.20 and [0149]: In one embodiment, as shown in FIG. 20, 2-dimensional area images and OCT images appear simultaneously on a display 142).
Liang fails to disclose generating a three-dimensional (3D) surface model of a subject's teeth using the surface information.
However Durbin discloses The use of scanners to determine the surface contour of objects by non-contact optical methods has become increasingly important in many applications including the in vivo scanning of dental structures to create a 3D model ([0002]). 3D information comprises more detail than 2D information. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Durbin into that of Liang and to replace a 2D image as taught by Liang with a 3D image and to generate a three-dimensional (3D) surface model of a subject's teeth using the surface information in order to provide a more intuitive way for an operator to specify the portion of tooth that is to be imaged using OCT in the diagnosis and treatment planning process for dental malocclusions ([0032]).
Liang as modified fails to disclose cycle between scanning in a first visible light modality in which the one or more sensors receive visible light information and the near-IR light imaging mode during which the one or more sensors receive near-IR light information and captures one or more two-dimensional (2D) images of an internal region of the subject's teeth from the infrared information, wherein the one or more processors cycles rapidly between the visible light imaging mode and the near-IR light imaging mode so that approximately the same region of a tooth is scanned in both the first and second modalities.
However Oota, in the same field of endeavor, discloses cycling between two light sources had been known to a POSITA before the effective filing date of the claimed invention ([0071]: Subsequently, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up).  Oota further discloses quickly switch the wavelengths of light of the light irradiated from the light irradiated from the light projecting unit 10A ([0123]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oota into that of Liang as modified and to cycle between scanning in a first visible light modality in which the one or more sensors receive visible light information and the near-IR light imaging mode during which the one or more sensors receive near-IR light information and captures one or more two-dimensional (2D) images of an internal region of the subject's teeth from the infrared information, wherein the one or more processors cycles rapidly between the visible light imaging mode and the near-IR light imaging mode so that approximately the same region of a tooth is scanned in both the first and second modalities in order to reduce the time to generate an accurate 3D surface model and reduce patient’s tension caused the generation procedure. 

Regarding Claim 15, Liang discloses wherein the sleeve comprises a first sleeve configured for use with visible light ([0121]: Light source 12 may be any suitable color, including blue, white, or red, for example).

Regarding Claim 17, Liang as modified discloses wherein the sleeve is configured for operating with both a near-IR light source and a visible light light source (Liang Fig.15A-C and [0135]: sensor 68 and [0121] and [0130]).

Regarding Claim 18, Liang as modified further discloses wherein the one or more processors are configured to concurrently display the 3D surface model and the one or more 2D images of the internal region of the subject's teeth (Liang [0149] teaches simultaneously displaying area images and OCT images and Durbin teaches the area image could be a 3D image, see [0002]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1) and Oota et al. (US 2010/0253773 A1) as applied to Claim 10 above, and further in view of iSeries (“iSeries Dental impression scanner”, downloaded @ https://web.archive.org/web/20160502145908/http://www.dentalwings.com/products/scan-and-design-systems/iseries/, available online on 2 May 2016) and Intraoral Scanner  https://web.archive.org/web/20160422114335/http://www.dentalwings.com/products/intraoral-scanner/, available online on 4 April 2016).
Regarding Claim 11, Liang modified by Durbin fails to disclose wherein the sleeve comprises a pair of wings extending on either side of a distal end of the sleeve.
However iSeries discloses placing two on board-measuring cameras at complementary angles (p.1 last line to p.2 line 2: The scanner features a powerful onboard computer, two sophisticated on board-measuring cameras placed at complementary angles …). Intraoral Scanner further discloses an intraoral scanner with five miniaturized 3D scanners (p.3 “Scanning Technology”: Five miniaturized 3D scanners in the handpiece tip directly view the teeth and soft tissue from multiple orientations simultaneously, capturing even the most difficult to see areas of preparations with minimal effort by the user).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of iSeries and "Intraoral Scanner" into that of Liang as modified and to include a pair of wings extending on either side of a distal end of the sleeve in order to capture the most difficult areas with minimal effort as taught by “Intraoral Scanner”.

Regarding Claims 12, Liang discloses Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation ([0130]) and to obtain high resolution, cross-sectional tomographic images of internal microstructures of the tooth and other tissue that cannot be obtained using conventional imaging techniques ([0125]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang and add the limitation of wherein at least one of the wings houses a near-IR light source in order to obtain enough depth inside the object under investigation as taught by Liang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1) and Oota et al. (US 2010/0253773 A1) as applied to Claim 10 above, and further in view of 3Shape TRIOS 3 (“Insane speed-scanning with 3Shape TRIOS 3 intraoral scanner”, downloaded @ https://www.youtube.com/watch?v=X5CvlUZ5DpQ&feature=youtu.be, available online on 18 Sept 2015).
Regarding Claim 14, Liang discloses wherein the sleeve is configured to make ([0135]: An oral imaging probe 104 attaches to handle 102). 
Liang as modified does not explicitly disclose the contact is an electrical contact and the wand provides power to one or more light sources on the sleeve. However “3Shape TRIOS 3” discloses the sleeve is an attachment without power (p.2 screen shot at 0:35 minute). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate to make electrical contact with the wand so that the wand provides power to one or more light sources on the sleeve in order to make the scanner working.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1) and Oota et al. (US 2010/0253773 A1).
Regarding Claim 19, Liang discloses an intraoral scanning system ([0126]: OCT imaging system), comprising: 
a hand-held wand (Fig.16 and [0141]: hand-held imaging apparatus 100 having an integrated display 112. Display 112 could be, for example, a liquid crystal (LC) or organic light emitting diode (OLED) display that is coupled to handle 102 as shown) configured to operate in a plurality of imaging modes, including a near-infrared (near-IR) imaging mode ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation) and a visible light imaging mode ([0121]: Light source 12 may be any suitable color, including blue, white, or red, for example); 
a sleeve ([0135]: An oral imaging probe 104 attaches to handle 102 and may act merely as a cover or, in other embodiments, field lens 22 and turning mirror 46 in proper positioning for tooth imaging) configured to be placed on a distal end of the hand-held wand having a distal end region (Fig.16: notice the oral imaging probe 104); and 
one or more processors operably connected (Fig.15A-c) to the hand-held wand ([0135]: Control circuitry and/or computer system 110), the one or more processors configured to: 
receive visible light information during a visible light imaging mode and near-IR light information during a near-IR imaging mode (Fig.15A-C: notice the computer 110 receives input from sensor 68) and to capture one or more two-dimensional (2D) images of an internal region the subject's teeth from the trans-illuminating near-IR light ([0130]: Usually OCT light source 80a has the wavelength in near-infrared (NIR), for example, at around 1310 nm, in order to obtain enough depth inside the object under investigation and [0030]: While OCT solutions, such as those described above, can provide very detailed imaging of structure beneath the surface of a tooth); 
determine surface information from the visible light information (Fig.15A-B and [0038]: obtaining at least one area image of the tooth surface) 
output (Fig.20 and [0149]: In one embodiment, as shown in FIG. 20, 2-dimensional area images and OCT images appear simultaneously on a display 142).
Liang fails to disclose generating a three-dimensional (3D) surface model of a subject's teeth using the surface information and outputing the 3D surface model.
However Durbin discloses The use of scanners to determine the surface contour of objects by non-contact optical methods has become increasingly important in many applications including the in vivo scanning of dental structures to create a 3D model ([0002]). 3D information comprises more detail than 2D information. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Durbin into that of Liang and to replace a 2D image as taught by Liang with a 3D image and to generate a three-dimensional (3D) surface model of a subject's teeth using the surface information and to output the 3D surface model in order to provide a more intuitive way for an operator to specify the portion of tooth that is to be imaged using OCT in the diagnosis and treatment planning process for dental malocclusions ([0032]).
Liang as modified fails to explicitly disclose cycle between scanning in each of the imaging modes, including the visible light imaging mode in which the one or more sensors receive visible light information and the near-IR light imaging mode during which the one or more sensors receive near-IR light and to capture captures one or more two- dimensional (2D) images of an internal region the subject's teeth from the trans illuminating near-IR light information, wherein the one or more processors cycles rapidly between scanning in each of the imaging modes so that approximately the same region of a tooth is scanned in each of the imaging modes.
However Oota, in the same field of endeavor, discloses cycling between two light sources had been known to a POSITA before the effective filing date of the claimed invention ([0071]: Subsequently, after changing the wavelength of the lights irradiated from the light projecting unit 10 (for example, switching the light source of the light projecting unit 10 from the LED light source 24 to the LED light source 25), the image of the object to be measured 21 is picked up).  Oota further discloses quickly switch the wavelengths of light of the light irradiated from the light irradiated from the light projecting unit 10A ([0123]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oota into that of Liang as modified and to cycle between scanning in each of the imaging modes, including the visible light imaging mode in which the one or more sensors receive visible light information and the near-IR light imaging mode during which the one or more sensors receive near-IR light and to capture captures one or more two- dimensional (2D) images of an internal region the subject's teeth from the trans illuminating near-IR light information, wherein the one or more processors cycles rapidly between scanning in each of the imaging modes so that approximately the same region of a tooth is scanned in each of the imaging modes in order to reduce the time to generate an accurate 3D surface model and reduce patient’s tension caused the generation procedure. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0062429 A1) in view of Durbin et al. (US 2006/0154198 A1),  Deichmann et al. (US 2014/0186794 A1) and Oota et al. (US 2010/0253773 A1) as applied to Claim 1 above, and further in view of Zakian et al. (US 2011/0102566 A1).
Regarding Claims 21-22, Liang as modified fails to discloses further comprising an infrared light source, wherein the infrared light source is positioned relative to an infrared sensor of the one or more sensors to detect small-angle reflectance and wherein the infrared light source is positioned relative to the infrared sensor of the one or more sensors to detect small-angle reflectance of between 0-15 degrees.
However Zakian discloses it had been known to a POSITA before the effective filing date of the claimed invention to include an infrared light source, wherein the infrared light source is positioned relative to an infrared sensor of the one or more sensors to detect small-angle reflectance and wherein the infrared light source is positioned relative to the infrared sensor of the one or more sensors to detect small-angle reflectance of between 0-15 degrees ([0022]: The illumination means may comprise optical output means with an optical axis along which the apparatus is arranged to output said infrared light to illuminate a tooth. The image data acquisition means may include optical input means comprising an optical axis along which the apparatus is arranged to receive infrared light returned from an illuminated tooth and which is substantially parallel to, or subtends an acute angle with respect to, the optical axis of the illumination means. Thus, back-scattering of infra-red light from the illumination means by an illuminated tooth, and to the optical input means may be provided. Preferably, the subtended angle is as small as is practicable, such as 5o or less, or less than 2o or less than 1o).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zakian into that of Liang as modified and to add above limitation in order to focus light only to interested portion and to get better result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YINGCHUN HE/Primary Examiner, Art Unit 2613